DETAILED ACTION
This action is responsive to claims filed 19 September 2019.
Claims 1-12 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 19 September 2019 and 14 February 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSes are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harry S. Lee (Reg. No. 56,814) on 3 June 2021.

The application has been amended as follows: 
1. (Currently Amended) A method for decoding a Vehicle-to-Everything (V2X) signal transmitted by means of a transmit diversity scheme in a wireless communication system, the method comprising: 
determining a first cyclic shift (CS) value of a first demodulation reference signal (DM-RS) associated with a first antenna port based on a cyclic redundancy check (CRC) of sidelink control information (SCI) received through a physical sidelink control channel (PSCCH); 
determining a second CS value of a second DM-RS associated with a second antenna port based on reserved bits of the SCI; and
decoding the V2X signal transmitted through the first antenna port and the second antenna port based on the first DM-RS to which the first CS value has been applied and the second DM-RS to which the second CS value has been applied.

2. (Previously Presented) The method of claim 1, wherein the first DM-RS is determined based on the first CS value and the second DM-RS is determined based on the second CS value.

3. (Previously Presented) The method of claim 1, wherein the reserved bits of the SCI includes an offset value with respect to a cyclic shift (CS), and the second CS value is determined by applying the offset value with respect to the CS to the first CS value.
both legacy

5. (Previously Presented) The method of claim 1, wherein the V2X signal is received in two consecutive symbols in a subframe including a plurality of symbols in the time domain.

6. (Previously Presented) The method of claim 5, wherein the last symbol of the subframe is not used to receive the V2X signal.

7. (Previously Presented) The method of claim 1, wherein the first CS value and the second CS value are indexes indicating cyclic shift values.

8. (Previously Presented) The method of claim 1, wherein the V2X signal is received in units of two symbols from among symbols other than symbols used to receive a reference signal in a subframe including a plurality of symbols.

9. (Previously Presented) The method of claim 8, wherein, when the subframe includes 14 symbols, the units of two symbols include second and fourth symbols, fifth and seventh symbols, eighth and tenth symbols, and eleventh and thirteenth symbol.



11. (Previously Presented) The method of claim 8, wherein, when the subframe includes 14 symbols, the symbols used to receive a reference signal are third, sixth, ninth and twelfth symbols.

12. (Currently Amended) A user equipment (UE) comprising: 
a transceiver configured to transmit and receive radio frequency (RF) signals; and 
a processor operating in connection with the transceiver, 
wherein the processor is configured to: 
determine a first cyclic shift (CS) value of a first demodulation reference signal (DM-RS) associated with a first antenna port based on a cyclic redundancy check (CRC) of sidelink control information (SCI) received through a physical sidelink control channel (PSCCH); 
determine a second CS value of a second DM-RS associated with a second antenna port based on reserved bits of the SCI; and 
decode [[the]]a Vehicle-to-Everything (V2X) signal transmitted through the first antenna port and the second antenna port based on the first DM-RS to which the first CS value has been applied and the second DM-RS to which the second CS value has been applied.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Kim et al. (US 2017/0171690, hereinafter Kim1), Kim et al. (US 10,925,035, hereinafter Kim2, also published as WO2016/200137) and Rajagopal et al. (10,383,147, hereinafter Rajagopal) were found to be the closes art to the claimed invention. 
Kim1, at Figures 17 and 19 and paragraphs 4, 212, 238, and 268, discloses device-to-device (D2D) communication in the context of Vehicle-to-Everything (V2X) communication, including the use of a Physical Sidelink Control Channel (PSCCH), from which sidelink control information (SCI) may be derived, and use of cyclic shift to differentiate between sounding references (SR) of different channels.
Kim2, at Figures 30, 32 and 33, the Abstract and Col. 53 Line 11 – Col. 54 Line 3, discloses a V2X communication procedure.

Rajagopal, at Figures 12, 24 and Col. 23 Line 63 – Col. 24 Line 27, discloses a collision avoidance method including attempting to decode a PSCCH transmission to determine available resources and a method of selecting PSCCH resources.
Even if Kim1 and Kim2 qualified as prior art, none of these references, alone or in reasonable combination, disclose the claimed invention of at least claims 1 and 12. Further, none of the other prior art of record, alone or in reasonable combination, possibly with Kim1, Kim2 and/or Rajagopal, at least disclose the claimed invention of claims 1 and 12. Thus, claims 1 and 12 are allowed over the prior art, and claims 2-11 are likewise allowed for at least depending on claim 1. Therefore, claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2017/0171690), Kim et al. (US 10,925,035) and Rajagopal et al. (10,383,147) are pertinent for the reasons provided above.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas R Cairns/             Examiner, Art Unit 2468